DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 09/02/2021 is acknowledged.
Claims 3 & 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/2021.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0028 should read --Tilting act as a biasing mechanism adapted to bias the swash plate 4 in the direction where the tilting angle is made larger, and are interposed between the pump housing 50 and the swash plate 4.--
Appropriate correction is required.

Claim Objections
Claims 1, 5, 7 & 8 are objected to because of the following informalities:
Claim 1, Lines 5-6, the limitation “a swash plate configured to reciprocate the piston so that a volume chamber of the cylinder is expanded/contracted with the rotation of the cylinder block” should read --a swash plate configured to reciprocate each piston of the plurality of pistons so that a volume chamber of  each cylinder of the plurality of cylinders is expanded and/or contracted with the rotation of the cylinder block--
Claim 1, Line 12, the term “the piston” should read --the plurality of pistons--
Claim 8, Lines 5-6, the limitation “a swash plate configured to reciprocate the piston so that a volume chamber of the cylinder is expanded/contracted with the rotation of the cylinder block” should read --a swash plate configured to reciprocate each piston of the plurality of pistons so that a volume chamber of  each cylinder of the plurality of cylinders is expanded and/or contracted with the rotation of the cylinder block--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Biasing mechanism in Claims 1 & 8; where the generic placeholder is “mechanism, the functional language is “configured to bias the swash plate in a direction where a tilting angle is made larger”, and sufficient modifying structure is not provided; instant application Paragraph 0028 states “Titling springs 21 and 22 as a biasing mechanism”, providing sufficient modifying structure
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 5, the limitation “a first control pin configured to drive the swash plate in a direction where a tilting angle is made smaller in accordance with a rise in a load pressure of a first pressure chamber”, in Lines 4-5, is indefinite.
First, the terms/phrases “a direction”, “a tilting angle”, and “a rise in a load pressure” were all previously defined in Claim 1, so it is not clear if the terms/phrases in Claim 5 are the same structure as the terms/phrases in Claim 1.  Second, it is not clear if the “first pressure chamber”, in Claim 5, is the same pressure chamber as claimed in Claim 1, Line 10, or a different pressure chamber.  For the purpose of examination, each of the terms/phrases discussed above in Claim 5 will be considered to be the same terms/phrases as defined in Claim 1, and the pressure chamber of Claim 1 will be considered to be comprised of the first pressure chamber in Claim 5.
The limitation “a second control pin configured to drive the swash plate in a direction where a tilting angle is made smaller in accordance with a rise in a load pressure of a second pressure chamber”, in Lines 7-9, is indefinite.

The limitation “a first pin cylinder into which the first control pin is slidably inserted and a second pin cylinder into which the second control pin is slidably inserted are formed in the pump housing”, in Lines 13-14, is indefinite.  It is not clear if the first and/or second pin cylinders are the same pin cylinders as the pin cylinder first defined in Claim 1, Line 14, or if they are different cylinders.  For the purpose of examination, the pin cylinder of Claim 1 will be interpreted to be comprised of the first and second pin cylinders of Claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaji (U.S. PGPub 2014/0328700), in view of Draper (U.S. PGPub 2018/0045185).
As to Claim 1, Iwanaji teaches a swash-plate type piston pump (Figure 1), comprising: a cylinder block (3) configured to be rotated (Paragraph 0018) with rotation of a driving shaft (5; Paragraph 0018); a plurality of pistons (8; Paragraph 0018) accommodated in (as shown in Figure 1) a plurality of cylinders (6, as shown in Figure 1; Paragraph 0018) provided in (as shown in Figure 1) the cylinder block (3); a swash plate (4) configured to reciprocate (Paragraph 0023) the piston (8) so that a volume chamber (7) of the cylinder (6, as shown in Figure 1; Paragraph 0018) is expanded/contracted (Paragraph 0023) with the rotation (Paragraph 0023) of the cylinder block (3); a biasing mechanism (21/22; Paragraph 0028) configured to bias (Paragraph 0028) the swash plate (4) in a direction where a tilting angle (Θ; see Figures 3A/3B) is made larger (as shown in Figure 3A; Paragraph 0028); a control pin (31/32) configured to drive (Paragraph 0044) the swash plate (4) in a direction where the tilting angle (Θ) is made smaller (as shown in Figure 3B) in accordance with a rise in a load pressure (Paragraph 0044) of a pressure chamber (41/42)…and a casing (2) configured to accommodate (Paragraph 0018; as shown in Figure 1) the cylinder block (3), the piston (8; Paragraph 0018), the swash plate (4), the biasing mechanism (21/22; Paragraph 0028), and the control pin (31/32), wherein the control pin (31/32) is slidably inserted (as shown in Figures 3A/3B) into a pin cylinder (51/52) provided in (as shown in Figure 1) the casing (2).
Regarding the sliding gap, this portion of the limitation will be interpreted to be a tolerance gap between the pin and the pin cylinder, where the tolerance is large enough to allow for at least a portion of the load pressure fluid to move between the outer surface of the pin 31/32 and inner surface of pin cylinder 51/52, as shown in Iwanaji Figure 1.  A tolerance gap is an inherent feature of the Iwanaji pump, since the pin would not be able to move without a sufficient tolerance gap.  Since the Iwanaji pin 31/32 slides within the Iwanaji pin cylinder 51/52, the tolerance gap can also be considered a “sliding gap”.  Therefore, Iwanaji teaches a sliding gap (via the inherent tolerance gap) between the control pin 31/32 and the pin cylinder 51/52.  

Draper describes an adjustable swashplate actuated pump, and teaches a discharge channel (120/122) configured to discharge the load pressure (control pressure applied to 62; Paragraph 0029) of the pressure chamber (the chamber defined by second end 62 and the pump casing in Figure 4)…and one end (122) of the discharge channel (120/122) is opened at all times (see end of paragraph for clarification) in a sliding gap (Paragraph 0031 describes a hydraulic pressure on first zone 68 on control pin 28; a gap is required for there to be hydraulic pressure, and the gap must be big enough to allow fluid to enter and move along the surface while control pin 28 is sliding in pin cylinder 32) between the control pin (28) and the pin cylinder (32).  Since Paragraph 0031 describes a hydraulic pressure/fluid between the control pin 28 and the pin cylinder 32, requiring an inherent sliding gap, the discharge channel 120/122 one end 122 will be open at all times into the inherent sliding gap.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the discharge channel, as taught by Draper, in the control pin, as taught by Iwanaji, to maintain a minimum displacement by creating a stop for the control pin (Paragraph 0042).
Once the Draper discharge channel (120/122) is used in the Iwanaji control pin 31/32, one end (Draper 122) of the discharge channel (Draper 120/122) is opened at all times (via the tolerance gap between the Iwanaji control pin 31/32 and the Iwanaji pin cylinder 51/52) in a sliding gap (the Iwanaji tolerance gap).
As to Claim 5, Iwanaji, as modified, teaches all the limitations of Claim 1, and continues to teach the control pin (Iwanaji 31/32) includes: a first control pin (Iwanaji 31; see 112(b) rejection above for interpretation) configured to drive (Iwanaji Paragraph 0044) the swash plate 
As to Claim 7, Iwanaji, as modified, teaches all the limitations of Claims 1 & 5, and continues to teach the first control pin (Iwanaji 31) and the second control pin (Iwanaji 32) are provided by being connected in series (Paragraph 0035).

As to Claim 8, Iwanaji teaches a swash-plate type piston pump (Figure 1), comprising: a cylinder block (3) configured to be rotated (Paragraph 0018) with rotation of a driving shaft (5; Paragraph 0018); a plurality of pistons (8; Paragraph 0018) accommodated in (as shown in Figure 1) a plurality of cylinders (6, as shown in Figure 1; Paragraph 0018) provided in (as shown in Figure 1) the cylinder block(3); a swash plate (4) configured to reciprocate (Paragraph 0023) the piston (8) so that a volume chamber (7) of the cylinder (6, as shown in Figure 1; Paragraph 0018) is expanded/contracted (Paragraph 0023) with the rotation (Paragraph 0023) of the cylinder block (3); a biasing mechanism (21/22; Paragraph 0028) configured to bias (Paragraph 0028) the swash plate (4) in a direction where a tilting angle (Θ; see Figures 3A/3B) is made larger (as shown in Figure 3A; Paragraph 0028); a control pin (31/32) configured to drive (Paragraph 0044) the swash plate (4) in a direction where the tilting angle (Θ) is made smaller (Paragraph 0044) in accordance with a rise in a load pressure (Paragraph 0044) of a pressure chamber (41/42).
Iwanaji is silent on how the load pressure is discharged, so does not explicitly teach a discharge channel configured to discharge the load pressure of the pressure chamber, wherein the discharge channel is provided in the control pin.
Draper describes an adjustable swashplate actuated pump, and teaches a discharge channel (120/122) configured to discharge the load pressure (control pressure applied to 62; Paragraph 0029) of the pressure chamber (the chamber defined by second end 62 and the pump casing in Figure 4), wherein the discharge channel (120/122) is provided in (as shown in Figure 14; Paragraph 0042) the control pin (28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the discharge channel, as taught by Draper, in the control pin, as taught by Iwanaji, to maintain a minimum displacement by creating a stop for the control pin (Paragraph 0042).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reimer (3,905,194), Budzich (2,915,985), and Ward (3,753,627) describe a pump similar to the claimed pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.